McAllister, J.:— The defense here sought to be interposed is analogous to the delivery of a deed as an escrow. Defendant does not seek to contradict the writing, but to show that the writing never became operative. The terms of the note cannot be varied by parol evidence; but in the present case the defense begins one step earlier. The defendant delivered the note and warrant of attorney to a third party, with the understanding that they were not to take effect except upon the happening of a contingent event, the contingent event never happened. This is the prima facie case presented. I think the defendant is entitled to plead his defense, and have it submitted to a jury.